Citation Nr: 9916608	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision.  
In its current status, the case returns to the Board 
following completion of development made pursuant to its 
February 1998 remand.  


FINDINGS OF FACT

1.  The veteran died in July 1994 of acute respiratory 
failure, diffuse acute respiratory disease syndrome and 
pneumonia -nosocomial (Alcaligenes).  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The appellant has not presented competent evidence that 
the cause of the veteran's death was present in service or 
related to injury or disease noted therein.  

4.  The veteran died as a result of additional disability 
resulting from a nosocomial infection suffered during the 
course of the May 1994 VA hospital admission.  

5.  In October 1998, the appellant filed a claim for service 
connection for the cause of the veteran's death due to his 
use of tobacco products beginning during his military 
service.

CONCLUSIONS OF LAW

1.  The appellant is entitled to VA benefits based on the 
death of the veteran as a result of disease or injury 
incurred as a result of hospitalization or medical treatment 
provided by VA.  38 U.S.C.A. § 1151, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.358 (1998).  

2.  The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107(West 1991); 38 C.F.R. 
§§ 3.303, 3.312 (1998).  

3.  The claim for service connection for the cause of the 
veteran's death as a result of his use of tobacco products 
has no legal merit.  38 U.S.C.A. § 1103 (West Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran died in July 1994 at the VA Medical 
Center in Memphis, Tennessee.  The death certificate lists 
the immediate cause of death as acute respiratory failure due 
to acute respiratory disease syndrome and pneumonia--
nosocomial (Alcaligenes).  The appellant has grounded her 
claim for Dependency and Indemnity Compensation (DIC) on 
different theories of entitlement, each of which will be 
discussed, in turn, below.  She initially filed her claim for 
DIC on the basis of 38 U.S.C.A. § 1151, in August 1994.  
Thus, the amendments to 38 U.S.C.A. § 1151 that apply to 
claims filed on or after October 1, 1997, do not apply to 
this case.  This aspect of the appellant's claim for DIC is 
well grounded, that is, the appellant has presented a claim 
that is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist in order to comply with the provisions of 
38 U.S.C.A. § 5107.  

When any veteran dies from a service-connected disability, VA 
shall pay dependency and indemnity compensation to the 
veteran's surviving spouse.  The standards for determining 
whether or not a disability is service-connected are found in 
chapter 11 of Title 38, U.S.C.  See 38 U.S.C.A. §§ 1310, 1311 
(West 1991).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that when there is no willful misconduct by a veteran, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.

For informational purposes, I note that, in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom Brown v. 
Gardner, 115 S. Ct. 552 (1994), the Court invalidated the 
original version of 38 C.F.R. § 3.358(c)(3), on the grounds 
that that section of the regulation did not properly 
implement the statute.  The Court determined that that 
statute did not require a finding of fault, negligence, or 
accident; consequently, that requirement set forth in 38 
C.F.R. § 3.358(c)(3) was invalidated.  The other provisions 
of 38 C.F.R. § 3.358, excluding section (c)(3), however, 
remain valid. 

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision in Gardner.  
Section (c)(3) of 38 C.F.R. § 3.358 was amended to remove the 
"fault" requirement which was struck down by the Supreme 
Court.  The new section (c)(3) provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

Other pertinent section of 38 C.F.R. § 3.358, which were not 
amended, are as follows:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii)  As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  (2) Compensation 
will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress 
of disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

The RO has adjudicated the claim under 38 U.S.C.A. § 1151 and 
the amended 38 C.F.R. § 3.358(c).  This amended rule deletes 
the fault or accident requirement in section (c)(3), but does 
not alter the requirement in sections (c)(1) and (2) that 
additional disability is "proximately due" to VA action.  It 
appears that the RO denied the claim primarily on the grounds 
that no additional disability had resulted from the VA 
medical treatment in question.  In particular it was noted 
that the veteran had a longstanding history of respiratory 
conditions prior to his final admission in May 1994, and did 
not establish additional disability resulting from surgical 
or medical procedures accomplished during the course of his 
medical treatment provided by VA during that hospitalization.  
However, I note that the RO did address the matter of fault 
in response to the appellant's allegations of neglect. 

The record before the Board includes the veteran's extensive 
clinical record, which contains the veteran's terminal 
hospital records, as well as the veteran's death certificate 
and a report of post-mortem examination conducted in 1996.  
The death certificate shows that the immediate cause of death 
was acute respiratory failure due to acute respiratory 
disease syndrome and pneumonia-nosocomial (Alcaligenes).  The 
terminal hospital discharge summary shows the cause of death 
was cardiopulmonary arrest secondary to adult respiratory 
distress syndrome caused by sepsis.  The post-mortem 
examination was consistent with pneumonia (Nosocomial) adult 
respiratory distress syndrome and sepsis (by clinical 
history).  

"Alcaligenes" is a genus of microorganisms of the family 
Achrombacteraceae, order Eubacteriales, made up of gram-
negative rod-shaped bacteria generally found in the 
intestinal tracts of vertebrates or in dairy products.  
Dorlands Illustrated Medical Dictionary, 44 (26th ed. 1981).  
"Nosocomial" pertaining to or originating in a hospital, as 
a nosocomial disease.  Dorlands Illustrated Medical 
Dictionary, 902 (26th ed. 1981).  

In determining whether additional disability results from an 
injury or an aggravation of an existing injury suffered as a 
"result of training, hospitalization, medical or surgical 
treatment or examination," it will be necessary to show that 
the additional disability is actually the result of such 
injury or an aggravation of an existing injury and not merely 
coincidental therewith.  In Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993), the Court affirmed a Board decision that 
determined that a claim for Section 1151 benefits was not 
well grounded since the veteran's injury was coincidental to, 
but not the result of, VA action.  

The appellant argues that the veteran's death was the direct 
result of an accident that occurred when the first colostomy 
surgery was performed.  The appellant claims that this 
procedure was accomplished incorrectly by a surgical intern.  
The appellant claims that the records support a finding that 
too much tension was placed on the colon which resulted in 
the development of a non viable stoma that required a second 
surgical revision.  Moreover, she reports that the veteran 
developed a fatal infection as a result of poor postsurgical 
treatment following surgery.  While the appellant's 
allegations related to causation have been reviewed, she is 
advised that lay statements are not competent evidence with 
respect to medical causation. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

However, it is significant to note that the pneumonia that 
led to the fatal acute respiratory failure due to acute 
respiratory disease syndrome has been consistently 
characterized as "nosocomial".  "Nosocomial" means 
"pertaining to or originating in a hospital, as a nosocomial 
disease."  Dorlands Illustrated Medical Dictionary, 902 (26th 
ed. 1981).  Accordingly, it is apparent that additional 
disability, i.e., the pneumonia, resulting in death developed 
as a result of the veteran's terminal VA hospitalization, 
which commenced in May 1994.  In view of the foregoing, the 
preponderance of the evidence favors a grant of compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability and death due to treatment provided during a May 
1994 VA hospital admission.  

In October 1998, the appellant specifically amended her claim 
for DIC to include a contention that the veteran's death was 
due to his long-term smoking, which began while he was in 
combat in Korea.  As the RO correctly noted, this aspect of 
the claim is subject to 38 U.S.C.A. § 1103 (West Supp. 1999), 
which applies to claims received by VA after June 9, 1998.  
Section 1103 provides:

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

(b) Nothing in subsection (a) shall be 
construed as precluding the establishment 
of service connection for disability or 
death from a disease or injury which is 
otherwise shown to have been incurred or 
aggravated in active military, naval, or 
air service or which became manifest to 
the requisite degree of disability during 
any applicable presumptive period 
specified in section 1112 or 1116 of this 
title.

In short, application of this statute leads to the conclusion 
that the claim that the veteran's smoking, which began during 
his active military service, caused his death many years 
later has no legal merit.  Cf. Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

In addition, the claim for DIC on the basis that the 
veteran's death is due to service-connected disability is not 
well grounded.  The three elements of a "well grounded" 
claim for service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the appellant's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for the cause of the veteran's death.  

The veteran's death and the disability listed as its cause 
satisfy the first element of a well-grounded claim.  The 
Court has specified that where the claim at issue is service 
connection for the cause of death, the first element--
competent medical evidence of a current disability--will 
always be met, as the current disability is by definition the 
condition that caused the veteran's death.  Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the 
veteran's service medical records are entirely negative for 
any evidence of a respiratory disorder.  Instead, the first 
documented evidence of respiratory disease is recorded in VA 
treatment records dated in the 1990s, when a diagnosis of 
chronic obstructive pulmonary disease was recorded.  In 
addition, at the time of the veteran's death, service 
connection was not in effect for any disability.  
Furthermore, there is no medical evidence of a nexus between 
the stated cause of death, or the conditions leading to the 
veteran's death, and disease or injury during the veteran's 
service.  Consequently, there is no basis for finding that 
the causes of death were proximately due to or the result of 
service connected disability.  38 U.S.C.A. § 3.310(a).  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death in a VA medical facility, 
including DIC, is granted.

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded, and the claim for 
service connection for the cause of the veteran's death due 
to his use of tobacco products has not legal merit.  
Consequently, this aspect of the appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

